UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7601



FLOYD WEAKS, JR.,

                                              Plaintiff - Appellant,

          versus


JOEL THREATT; TONY CLINE; MICHAEL YORK; D.
SOUTHERN; HARRY POLKTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. James A. Beaty, Jr., Dis-
trict Judge. (CA-96-721-4)


Submitted:   July 22, 1998                 Decided:   August 4, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Weaks, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
Neil Clark Dalton, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Floyd Weaks, Jr. appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Weaks v. Threatt, No. CA-96-721-4 (M.D.N.C. Sept. 30, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2